Citation Nr: 1035193	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  04-24 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes 
mellitus.

2.  Entitlement to an effective date earlier than November 14, 
2002, for the assignment of a 10 percent disability evaluation 
for diabetic retinopathy.

3.  Entitlement to a disability evaluation in excess of 10 
percent for diabetic retinopathy from November 14, 2002, to April 
1, 2004.

4.  Entitlement to a rating in excess of 30 percent for diabetic 
retinopathy since April 1, 2004.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1965.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to an increased rating for 
diabetes mellitus and granted a rating of 10 percent for diabetic 
retinopathy, assigning an effective date of November 14, 2002.  A 
timely appeal was filed with respect to the denial of an 
increased rating for diabetes mellitus and the rating and 
effective date assigned for diabetic retinopathy.  

During the pendency of the Veteran's appeal, the RO awarded an 
increased evaluation for the service-connected diabetic 
retinopathy from 10 percent to 30 percent, effective April 1, 
2004.  The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The Court further held that, where a claimant has filed 
a notice of disagreement as to a RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in appellate 
status. 

In October 2006, the Board remanded these issues to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, the 
case is back before the Board for further appellate action.



The issues of entitlement to an effective date earlier than 
November 14, 2002, for the assignment of a 10 percent rating for 
diabetic retinopathy and entitlement to increased ratings for 
diabetic retinopathy are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Diabetes mellitus is not manifested by a requirement of insulin 
or regulation of activities, nor are there episodes of 
ketoacidosis or hypoglycemic reactions requiring hospitalization 
shown in the record.  The Veteran sees his diabetic care provider 
approximately every 3 months.    


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated May 2003, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the claim for 
an increased rating; information and evidence that VA would seek 
to provide; and information and evidence that the Veteran was 
expected to provide.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) purported to clarify 
VA's notice obligations in increased rating claims.  The Court 
held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit recently 
reversed the Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Reviewing the May 2003 correspondence in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a) compliant notice as to his increased rating 
claim.

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available post-service treatment records have been 
secured.  The Veteran has been medically evaluated in conjunction 
with his claims.  The duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 38 
C.F.R. Part 4.  Disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a 
reasonable doubt arises regarding the degree of disability, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
4.3.  If there is a question as to which evaluation to apply to 
the Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.  It is also necessary to evaluate 
the disability from the point of view of the Veteran working or 
seeking work and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. §§ 
4.2, 4.3.  If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  

By reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  

Service connection for diabetes mellitus was granted in a rating 
decision dated October 2002, and a disability rating of 20 
percent was assigned under DC 7913.  In April 2003, the Veteran 
filed a claim for an increased rating for diabetes mellitus.

According to the applicable rating criteria, evidence that 
diabetes mellitus requires insulin and a restricted diet or an 
oral hypoglycemic agent and restricted diet warrants the grant of 
a 20 percent rating.  The next higher evaluation of 40 percent 
necessitates evidence of insulin, a restricted diet, and 
regulation of activities.  A 60 percent rating requires evidence 
of insulin, a restricted diet, and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would be not 
compensable if separately evaluated.  The highest evaluation 
allowable, 100 percent, necessitates evidence of the need for 
more than one daily injection of insulin, restricted diet, and 
regulation of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three hospitalizations 
per year or weekly visits to a diabetic care provider, plus 
either progressive loss of weight and strength or complications 
that would be compensable if separately evaluated.  38 C.F.R. § 
4.119, Diagnostic Code 7913. 
 
In the present case, the Veteran contends that the symptomatology 
associated with his service-connected diabetes mellitus is more 
severe than that which is reflected by the currently assigned 20 
percent rating for this disorder.  The Veteran's assertions 
regarding his service-connected diabetic pathology involve 
matters capable of lay observation, and are deemed to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Such descriptions must, however, be considered in 
conjunction with the clinical evidence of record and the 
pertinent rating criteria.


Analysis

On VA examination in August 2002, no history of ketoacidosis or 
hypoglycemic reaction was noted.  The Veteran followed a 
restricted diet and had lost a significant amount of weight since 
his diagnosis.  He was not insulin dependent.  There was no 
restriction of activities "except perhaps with [diabetic 
retinopathy].  The Veteran saw his diabetes care provider every 2 
to 3 months.

In March 2004, the Veteran provided a statement from his employer 
indicating that he had been removed from his position as a 
"driver and messenger" and reassigned to an administrative 
position as a result of his loss of vision, which was attributed 
to diabetic retinopathy.  

On VA examination in April 2004, there was, again, no history of 
ketoacidosis or hypoglycemia.  The Veteran did follow a 
restricted diet, but reported no restriction of activities due to 
his diabetes.  He visited his diabetic care provider every 3 
months.  He was treated with an oral hypoglycemic agent.    

At an April 2009 VA examination, the Veteran continued to report 
no ketoacidosis or hypoglycemia.  He followed a restricted diet 
with no restriction of activities.  He was still treated with 
oral hypoglycemic agents, with no evidence of insulin dependence.  
Although the frequency of his visits to his diabetic care 
provider was not recorded, a review of the clinical notes shows 
that the Veteran visited his primary care physician for diabetic 
care approximately every 3 months.  

Records of the Veteran's visits to his VA diabetic care provider 
show that his diabetes was "well-controlled" throughout the 
course of the appeal.  

Although the Veteran has a restricted diet as a result of his 
service-connected diabetes, at no time has he been instructed to 
limit his activities due to that disorder.  The Veteran is also 
not insulin-dependent.  His employer's March 2004 statement 
indicates that the Veteran's reassignment was the result of 
diabetic retinopathy, a complication of diabetes mellitus, as 
opposed to the diabetes itself.  Moreover, a reassignment of 
duties at work, without any other restriction of activities, does 
not justify an increase to a disability evaluation of 40 percent.  
After consideration of the above, the Board finds that the next 
higher rating of 40 percent for the Veteran's service-connected 
diabetes mellitus is not warranted.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  

The Board must address referral to the Chief Benefits Director or 
the Director, Compensation and Pension Service, under 38 C.F.R.§ 
3.321 (b)(1) only where circumstances are presented which the 
Director might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The evidence of record does 
not demonstrate that the Veteran's service-connected diabetes 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of regular schedular standards.  Consequently, the 
Board concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996).

The evidence of record shows that the Veteran's diabetic 
symptomatology has remained relatively constant over the entire 
time period covered by this appeal.  Therefore, the assignment of 
staged ratings would not be necessary.  See Hart, supra.  

In sum, the preponderance of the credible evidence demonstrates 
that the Veteran's diabetes does not warrant a rating in excess 
of 20 percent.  As the preponderance of the evidence is against 
the Veteran's increased rating claim, the benefit-of- the-doubt 
doctrine does not apply; therefore, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.


REMAND

Review of the record reveals that there has not been proper 
compliance with the Board's October 2006 remand.  That remand 
directed that the Veteran be afforded a VA ophthalmologic 
examination which was to "provided a detailed review of the 
Veteran's pertinent medical history, current complaints, and the 
nature and extent of any current eye disability."  The examiner 
was also asked to review the reports of visual acuity dating from 
June 2002 to October 2002, which varied extensively, and 
"describe, if possible, what the Veteran's level of impairment 
would be during that period given that the visual acuity varied 
to such an extent."  

The Veteran received the requested ophthalmologic examination in 
June 2007, and the examiner did note the widely varied reports of 
visual acuity dating from June to October 2002.  However, the 
examiner did not attempt to describe the Veteran's level of 
impairment during that period; i.e., what was the best estimate 
of his corrected visual acuity during this period.  Instead, the 
examiner stated only that the Veteran exhibited "variable 
profound visual impairment."  The April 2009 examiner pointed 
out that the diabetic retinopathy was stable and that vision loss 
in the right eye was due to ischemic proliferative retinopathy 
due to carotid stenosis.  However, the Veteran has also been 
service-connected for atherosclerotic heart disease of the right 
carotid artery, so the cause of the defective visual acuity in 
the right eye appears to be a distinction without a difference 
for rating purposes.  

It has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders of 
the Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to assure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Thus, a remand is required 
to ensure that the orders of the Board's October 2006 remand are 
carried out.  

Additionally, June 2007 and April 2009 VA examinations of the 
Veteran's eye noted restrictions of the Veteran's visual field; 
however, findings as required by regulation, including results in 
the eight principal meridians, with any necessary adjustments for 
any scotoma, were not accomplished.  38 C.F.R. § 4.76a.  Upon 
remand, an opinion should be obtained as to the nature and extent 
of the Veteran's visual field impairment, and whether any such 
impairment is related to a service-connected disability.   

Accordingly, the case is REMANDED for the following action:

1.   The RO/AMC should schedule the Veteran 
for a VA ophthalmologic examination before 
the same examiner who saw the Veteran in 
April 2009, or another examiner if that 
examiner is not available.  The claims file, 
including a complete copy of this remand, 
should be made available to, and reviewed by, 
the examiner. 

The examiner is requested to review the VA 
and private treatment records associated with 
the claims folder for the years 2001 and 
2002.  The examiner is asked to note the 
several clinical entries that describe the 
Veteran's visual acuity of the right eye over 
that period.  The examiner is further 
requested to provide an opinion as to the 
significance of the variation in the several 
measurements, such as the Veteran having 
20/30 visual acuity in the right eye in June 
2002, then 20/200 in September 2002, 20/60 on 
October 7, 2002, but only the ability to see 
hand motion on October 22, 2002.  In looking 
at those varied measurements, the examiner 
should be asked to give a best estimate of 
the Veteran's best corrected visual acuity 
during that period. 

The Veteran's present level of visual acuity 
should be reported with and without 
correction.  The examiner should also note, 
for each eye, whether the Veteran experiences 
any scotoma or other loss of visual field due 
to service-connected disability.  Visual 
field testing should be accomplished, and 
findings should be made as required by 
regulation, including results in the eight 
principal meridians, with any necessary 
adjustments for any scotoma.  See 38 C.F.R. § 
4.76, 4.76a (Table III, Figure 1).  At least 
2 recordings should be made. If the results 
are not deemed reliable, the examiner should 
provide an estimate as to actual extent of 
contraction from normal for each principal 
meridian, in degrees.  As already noted, the 
examiner should specifically state for each 
eye whether loss of field is related to a 
service-connected disability.

2.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to the 
file since the most recent VA adjudication.  
If the issues on appeal continue to be 
denied, the Veteran and his representative 
must be provided a supplemental statement of 
the case.  The Veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


